Case 2:19-cv-08483-SVW-KS Document 1-1 Filed 10/01/19 Page 1 of 19 Page ID #:4




                          Exhibit A
Electronically FILED by Superior Court of California, County of Los Angeles on 09/16/2019 12:00 AM Sherri R. Carter, Executive Officer/Clerk of Court, by J. Gonzalez,Deputy Clerk
                                             19PSCV00834
              Case 2:19-cv-08483-SVW-KS Document 1-1 Filed 10/01/19 Page 2 of 19 Page ID #:5
                                   Assigned for all purposes to: Pomona Courthouse South, Judicial Officer: Peter Hernandez

                      Joseph R. Manning, Jr., Esq. (State Bar No. 223381)
                      MANNING LAW, APC
                      20062 SW Birch Street, Ste. 200
                      Newport Beach, CA 92660
                      Office: (949) 200-8755
                      Fax: (866) 843-8308
                      DisabilityRights manninglawofftce.corn
               4
                      Attorney for Plaintiff REBECCA CASTILLO
               5




                                                                SUPERIOR COURT OF CALIFORNIA
                                                       IN AND FOR THE COUNTY OF LOS ANGELES
               9                                                                                   Case No.:
                         REBECCA CASTILLO, an individual
              10
                                          Plaintiff,                                               Complaint For Damages And Injunctive Relief
              11                                                                                   For:
                         V.
              12
                         LINDT & SPRUNGLI (USA) INC., a New                                             1. VIOLATIONS        OF THK UNRUH CIVIL
              13         York corporation: and DOES 1-10,                                                     RIGHTS ACT, CALIFORNIA CIVIL
                         inclusive,                                                                           CODE tj 51 et seq.
              14
                                          Defendants.
              15

              16

              17

              18

              19

             20
                              Plaintiff REBECCA CASTILLO (" Plaintiff') alleges the following upon information and
             21
                      belief based upon personal knowledge:
             22
                                                                                INTRODUCTION
             23
                                  1.         Plaintiff is a visually-impaired and legally blind person who requires screen-
             24
                      reading software to read website content using a computer. Plaintiff uses the terms "blind" or
             25
                      "visually-impaired" to refer to all people with visual impairments who meet the legal
             26
                      definition of blindness in that they have a visual acuity v ith correction of less than or equal to
             27
                      20 x 200. Some blind people who meet this definition have limited vision. Others have no
             28


                                                                                   COMPLAINT
                                                                                               I
Case 2:19-cv-08483-SVW-KS Document 1-1 Filed 10/01/19 Page 3 of 19 Page ID #:6


     vision.
               2.   Plaintiff brings this civil rights action against LINDT 4 SPRUNGLI (USA)
     INC., a New York corporation, (" Defendant" ) for its failure to design, construct, maintain, and

     operate its website (hereinafter the "Website" or "Defendant's Website" which shall refer to
     www.lindtusa.corn, and any other website operated by or controlled by Defendant as well as

     any third party content which is located on or used in connection with www.lindtusa.corn and

     any other website operated by or controlled by Defendant, for the purposes described herein)
     to be fully accessible to and independently usable by Plaintiff and other blind or visually-

     impaired people. Defendant's denial of full and equal access to the Website and therefore
10   denial of its products and services offered thereby and in conjunction with its brick-and-mortar

     locations, is a violation of Plaintiff's rights under the California's Unruh Civil Rights Act
12   ("UCRA").
13             3.   The California Legislature provided a clear and statewide mandate for the
14   elimination of discrimination against individuals with disabilities when it enacted the Unruh
15   Civil Rights Act, Cal. Civ. Code ) 51, et seq. Discrimination sought to be eliminated by the
16   UCRA includes barriers to full integration, independent living, and equal opportunity for
17   individuals with disabilities, which then necessarily includes barriers created by websites and
18   other places of public accommodation that are inaccessible to blind and visually-impaired
19   individuals.
20             4.   Because Defendant's Website is not equally, independently, or fully accessible
21   to blind and visually-impaired consumers in violation of the UCRA, Plaintiff seeks a
22   permanent injunction to cause a change in Defendant's corporate policies, practices, and
23   procedures so that Defendant's Website will become and remain accessible to blind and
24   visually-impaired consumers.
25                                   JURISDICTION AND VENUE
26             5.   This Court has subject matter jmisdiction over this action. This Court has
27   personal jurisdiction over Defendant because it conducted and continues to conduct substantial
28   business in the State of California, County of Los Angeles, and Defendant's offending Website

                                              COMPLAINT
                                                      2
Case 2:19-cv-08483-SVW-KS Document 1-1 Filed 10/01/19 Page 4 of 19 Page ID #:7


     is available throughout California.

             6.      Venue is proper in this Court because Defendant conducts substantial business

     in this County. Venue is also proper because a substantial portion of the conduct complained

     of herein occurred in this District.
                                                  PARTIES
             7.      Plaintiff, at all times relevant and as alleged herein, is a resident of California,

     County of Los Angeles. Plaintiff is legally blind and cannot use a computer without the
     assistance of screen-reading software (otherwise known as a "screen-reader"). However,

     Plaintiff is a proficient user of the JAWS screen-render and uses it to access the internet.
10   Plaintiffhas visited the Website on separate occasions using the JAWS screen-reader. During
     Plaintiff's separate visits to Defendant's Website, Plaintiff encountered multiple access
12   barriers which denied Plaintiff full and equal access to the facilities, goods, and services
13   offered to the public and made available to the public on Defendant's Website. Due to the
14   widespread access barriers Plaintiff encountered on Defendant's Website, Plaintiff has been
15   deterred, on a regular basis, from accessing the Website.
16           8.      Plaintiff did not encounter, nor does she in any way base her UCRA claims
17   alleged herein, upon the presence of any physical or architectural barrier in any public place of
18   accommodation.
19           9.     Plaintiff is a tester in this litigation seeking to ensure compliance with federal
20   and state law. See Civil Rights Educ. and Enforcement Center v. Hospitality Props. Trust, 867

21   F.3d 1093, 1096 (9th Cir. 2017).
22           10.    Plaintiff is also a consumer who wishes to access Defendant's goods and
23   services.

             11.    Plaintiff is being deterred from patronizing the Defendant's Website and brick-
25   and-mortar locations on particular occasions.
26           12.    If informed that the Website has been made accessible within the meaning of
27   the UCRA and the ADA, Plaintiff will return to the Website to test its accessibility within 45
28   days to test such a claim of compliance with the Iaw.

                                               COMPLAINT
                                                       3
Case 2:19-cv-08483-SVW-KS Document 1-1 Filed 10/01/19 Page 5 of 19 Page ID #:8


              13.     Plaintiff has standing to sue Defendant under the UCRA. As the California
     Supreme Court explained in Angelucci v. Century Supper Club, 41 Cal.4th 160 (2007),"an
     individual plaintiff has standing under the [Unruh] Act if he or she has been the victim of the
     defendant's discriminatory act." /d, at 175.

              14.     Plaintiff is informed and believes, and thereon alleges Defendant is a New York
     corporation, and has its principal place of business in Kansas City, Missouri. Defendant
     operates brick-and-mortar locations in Los Angeles County, California. Defendant's brick-
     and-mortar locations constitute places of public accommodation. Defendant's Website

     provides consumers with access to an array of goods, services, and information related to
10   Defendant's brick-and-mortar locations including product item descriptions and prices, gift
     items, account sign-up, online ordering, store location information, and many other benefits..
12            15.     The true names and capacities of the Defendants sued herein as DOES     I

13   through 10, inclusive, are currently unknown to Plaintiff, who therefore sues such Defendants
14   by fictitious names. Each of the Defendants designated herein as a DOE is legally responsible
15   for the unlawful acts alleged herein. Plaintiff will seek leave of Court to amend this Complaint
16   to reflect the true names and capacities of the DOE Defendants when such identities become
17   known.
18            16.     At all relevant times as alleged herein, each and every Defendant was acting as
19   an agent and/or employee of each of the other Defendants and was acting within the course
20   and/or scope of said agency and/or employment with the full knowledge and consent of each
21   of the Defendants. Each of the acts and/or omissions complained of herein were alleged and
22   made known to, and ratified by, each of the other Defendants (Defendant, together with any
23   DOE Defendants, are collectively referred to hereinafter as "Defendant" or "Defendants" ).
24                  VISUALLY-IMPAIRED PERSONS'CCESS TO THE INTERNET
25            17.     The Internet has become a significant source of information, a portal, and a tool

     for conducting business, doing everyday activities such as shopping, learning, banking,
27   researching, as well as many other activities for sighted, blind and visually-impaired persons
28   alike. As an essential tool for many Americans. when accessible, the Internet provides

                                               COMPLAINT
                                                      4
Case 2:19-cv-08483-SVW-KS Document 1-1 Filed 10/01/19 Page 6 of 19 Page ID #:9


     individuals with disabilities great independence. Blind persons are able to access websites

     using keyboards in conjunction v ith screen access software that vocalizes the visual
     information found on a computer screen. This technology is known as screen-reading
     software. Except for legally blind individuals whose residual vision allows them to use

     magnification, screen-reading software is currently the only method a blind person can fully

     and independently access the internet.
              18.   Blind and visually-impaired users of Windows computers and devices have

     several screen-reading software programs available to them.

              19.   Job Access With Speech, otherwise known as "JAWS," is currently the most
10   popular, separately purchased screen-reading softv are program available for Windows.
              20.   For screen-reading software to function, the information on a website must be

     capable of being rendered into text. If the website content is not capable of being rendered
13   into text, the blind or visually-impaired user is unable to access the same content available to
14   sighted users using their keyboards because they are unable to see the screen or manipulate a
15   mouse.
16            21.   Screen-reading software is currently the only method a blind or visually-
17   impaired person may independently access the internet, v'ebsites, and other digital content.
18            22.   If the website content is not capable of being rendered into text, the blind or
19   visually-impaired user is unable to access and navigate the same content on a website or
20   mobile app that is available to sighted users.
21            23.   There are well-established industry adopted guidelines for making websites
22   accessible to visually-impaired people who require screen-reading software programs. These
23   guidelines have existed for at least several years and are successfully followed by large
24   business entities who want to ensure their websites are accessible to all persons. The Web
25   Accessibility Initiative ("WAI"), an initiative of the World Wide Web Consortium developed
26   guidelines on website accessibility. Through Section 508 of the Rehabilitation Act, the federal
27   government also promulgated website accessibility standards. These guidelines, easily found
28   on the Internet, recommend several basic components for making websites accessible,

                                              COMPLAINT
                                                      5
Case 2:19-cv-08483-SVW-KS Document 1-1 Filed 10/01/19 Page 7 of 19 Page ID #:10


     including, but not limited to: adding invisible Alt-text to graphics; ensuring all functions can
     be performed using a keyboard and not just a mouse; ensuring that image maps are accessible;

     and adding headings so blind and visually-impaired people can navigate websites and mobile

     applications just as sighted people do. Without these basic components, websites and mobile
     applications are inaccessible to a blind person using screen-reading software.
             24     Common barriers encountered by blind and visually-impaired persons include,

     but are not limited to, the following:
                        a.   A text equivalent for every non-text element is not provided;

                        b. Title frames with text are not provided for identification and navigation;

10                      c.   Equivalent text is not provided when using scripts;

                        d. Forms with the same information and functionality as for sighted

12                           persons are not provided;
13                      e.   Information about the meaning and structure of content is not conveyed
14                           by more than the visual presentation of content;
15                      f.   Text cannot be resized without assistive technology up to 200 percent
16                           without loss of content or functionality;
17                      g.   If the content enforces a time limit, the user is not able to extend, adjust,
                             or disable it,

19                      h. Web pages do not have titles that describe the topic or purpose;

20                      i,   The purpose of each link cannot be determined from the link text alone

21                           or from the link text and its programmatically determined link context;

22                      j.   One or more keyboard operable user interface lacks a mode of operation

23                           where the keyboard focus indicator is discernible;

                        k. The      default human language         of each web page cannot be
25                           programmatically determined;
26                      1.   When a component receives focus, it may initiate a change in context;
27                      m. Changing the setting     of a user interface component may automatically
28                           cause a change of context where the user has not been advised before

                                               COirIPLAIIVT
                                                       6
Case 2:19-cv-08483-SVW-KS Document 1-1 Filed 10/01/19 Page 8 of 19 Page ID #:11


                              using the component;
                          n. Labels or instructions are not provided when content requires user input;

                          o. In content which is implemented by using markup languages, elements

                              do not have complete start and end tags, elements are not nested

                              according to their specifications, elements may contain duplicate
                              attributes andtor any IDs are not unique;

                          p. Inaccessible Portable Document Format (PDFs); and,

                          q. The name and role         of all User Interface elements cannot be
                              programmatically determined; items that can be set by the user cannot
10                            be programmatically set; and/or notification of changes to these items is

                              not available to user agents, including screen-reading software.
12               25.   In California and the Ninth Circuit, controlling law recognizes the viability of

13   Unruh and Americans with Disabilities Act, 42 U.S.C.          Ij   12181 et seq, as amended by the

14   ADA Amendments Act of 2008 (P.L 110-325) (hereinafter "ADA") claims against
15   commercial website and mobile application owners and operators with regard to the
16   accessibility of such websites and mobile applications. Robles         v.   Domino's Pizza, LLC, 17-

17   55504, 2019 WL 190134(9th Cir, January 15, 2019) (Holding the ADA and UCRA apply to
18   websites and mobile applications, that imposing liability under Title III of the ADA and Unruh
19   Act would not violate Fourteenth Amendment rights to due process, that the ADA is not
20   impermissibly vague in this context, that regulated parties have received fair notice of their
21   obligations since 1996, that it was error to invoke the doctrine of primary jurisdiction and
22   finally that an order requiring compliance with WCAG 2.0 is a possible equitable remedy);
23   Long   v.    Live Nation 5'orldwide, Jnc., No. C16-1961 TSZ 2018 WL 3533338 (W.D. Wash.

24   July 23, 2018) (denying Defendant's summary judgment motion based on voluntary cessation
25   and mootness and finding that defendant's v ebsite is subject to the accessibility regulations
26   under the ADA as a matter of law}; Carroll         v.   Fedfinancial Fed. Credit Union, 2018 WL
27   3212023 (E.D. Va. June 25, 2018) (denying Defendant's Motion to Dismissed based on
28   jurisdiction, Title III applicability, and due process arguments); Haynes          v.   Hooters of Am.,

                                               COMPLAIliIT
                                                       7
Case 2:19-cv-08483-SVW-KS Document 1-1 Filed 10/01/19 Page 9 of 19 Page ID #:12


     LLC, 17-13170, 2018 WL 3030840 (11th Cir. June 19, 2018) (holding that a private settlement

     agreement does not moot a new web access claim by a different plaintiff); Gil                       v.   SMG

     Holdings, No. 1:18-cv-20107 (S.D. Fl. May 28, 2018) (denying a motion to dismiss and

     holding that mootness and voluntary cessation defenses did not apply when defendant claimed
     it was already in the process         of correcting the barriers on its website), Thurston     v.   Midvale

     Corporation, et al., Los Angeles Superior Court, Case No. BC663214 (Judge Samantha P.

     Jessner) (May 17, 2018) (granting plaintifFs summary judgment motion finding "a plain

     reading of the statute, as well as the [DOJ's] treatment of websites under the ADA, indicate
     that Defendant's website falls within the categories of 'services, ... privileges, advantages, or
10   accommodations      of         a restaurant, which is a place of public accommodation under the

     ADA."); Castillo     v.   Jo-Ann Stores, LLC, No. 5:17-cv-20110-KBB (N.D. Ohio February 13,

]2   2018) (denying motion to dismiss finding plaintiff has stated a cognizable website ADA claim
13   and has standing, plaintiff successfully alleged a nexus between defendant's website and its
14   brick and mortar stores, and the injunctive rehef sought does not violate due process rights);
15   Gathers   v.   1-800-FLO(VERS.corn, No. 1:17-cv-10273 (Mass. February 12, 2018) (denying a

16   motion to dismiss sought against ADA claims); Robles              v. yum!   Brands, 1nc. dt'bla Pizza Hut,

17   No. 2:16-cv-08211-ODW(SS) at *15. (C.D. Cal. Jan. 25, 2018) (Wright) (denying a motion

18   for summary judgment sought against ADA and California's Unruh Civil Rights Act claims)
19   (" Pizza Hut cannot simply post a customer service phone number on its website and claim that

20   it is in compliance with the ADA unless it shows that a visually-impaired customer 'will not

21   be excluded, denied services, segregated or otherwise treated               differently'rom non-visually
22   impaired customers who are able to enjoy full access to Pizza Hut's website" [citations

     omitted]); Andrews        v.    Blick Art Materials, LLC, No. 1:17-cv-00767-JBW-RLM (E.D.N.Y.

24   Dec. 21, 2017) (Weinstein, J.) (Memorandum and Order approving settlement of website

25   accessibility case in the form of judgment); Brooke          v.   A-Ventures, LLC, No. 2:17-cv-2868-

     HRH at 19. (A.Z. Nov. 22, 2017) (granting declaratory ]udgment that defendant's website did
27   not comply with ADA; defendant enjoined to ensure equal access) ("[D]efendant was in
28   violation of the Americans v,ith Disability Act because its hotel reservations website did not

                                                    COMPLAINT
                                                           8
Case 2:19-cv-08483-SVW-KS Document 1-1 Filed 10/01/19 Page 10 of 19 Page ID #:13


     afford disabled persons equal access to defendant's public accommodation"); Rios                      v.   New York

     ck   Company, Inc., No. 2:17-cv-04676-ODW (AGr) (C,D. Cal. Nov. 16, 2017) (Wright)

     (denying a motion for judgment on the pleadings sought against Unruh Act claims) (" [T]he
     Court finds that this case is not unique, 'as federal courts have resolved effective

     communication claims under the ADA in a variety of contexts — including cases involving

     allegations of unequal access to goods, benefits, and services provided through
            websites.'obby
             Lobby, 2017 WL 2957736, at *7")', Access Now, Inc.                     v.   Blue Apron, LLC', No. 17-cv-

     116-JL at 21. (C.D. N.H. November 8, 2017} (denying a motion to dismiss sought against

     ADA claims) ("[Plaintiffs] rely on Title       111   of the ADA as governing the defendant's potential
10   liability and invoke compliance v ith the WCAG 2.0 AA standards as a sufficient condition,

     but not a necessary condition, for such compliance, and therefore as a potential remedy.");
12   Gorecki   v.   Dave   4 Buster 's,   Inc., No. 2:17-cv-01138-PSG-AGR (C.D. Cal. October 10, 2017)
13   (Gutierrez, P.) (denying a motion for summary judgment sought against ADA and California's
14   Unruh Civil Rights Act claims) ("a finding of liability regarding the Website's compliance
15   with the ADA does not require sophisticated technical expertise beyond the ability of the
16   Court" ); Kayla Reed v. CVS Pharmacy, Inc., Case No. 2H 7-cv-03877-MWF-SK, at *9. (C.D.

17   Cal. Oct. 3, 2017) (Fitzgerald) (denying a motion to dismiss sought against ADA and

18   California's Unruh Civil Rights Act claims}            ('he DOJ's position that the ADA applies to
     websites being clear, it is no matter that the ADA and the DOJ fail to describe exactly how any
20   given website must be made accessible to people with visual impairments. Indeed, this is often
21   the case with the ADA's requirements, because the ADA and its implementing regulations are
22   intended to give public accommodations maximum flexibility in meeting the statute's
23   requirements. This flexibility is a feature, not a bug, and certainly not a violation of due
24   process."); Andrews       v.   Blick Art Materials, LLC,    —   F. Supp. 3d         —,   2017 WL 3278898, at *12,

25   *15-*18 (E.D.N.Y. Aug. 1, 2017) (Weinstein, J.): Gomez                   v.   Lego Systems, Inc., Case 1:17-cv-

     21628-CMA (S.D. Fla. July 31, 2017) (denying a motion to dismiss an ADA claim alleging an
27   inaccessible commercial website) [ECF ti40]; Thurston               v.    Chino Commercial Bank, NA., No.

28   CV 17-01078 BRO (JCx), 2017 WL 3224681. at *5 (C.D. Cal. July 27, 2017) (citing Gorecki);

                                                    COMPLADiT
                                                             9
Case 2:19-cv-08483-SVW-KS Document 1-1 Filed 10/01/19 Page 11 of 19 Page ID #:14


     Markett    v.   Five Guys Enterprises LLC, No. 1:17-cv-00788-KBF, slip op. at 4-6 [ECF ¹33]

     (S.D.N.Y. July 21, 2017); Gorecki         v.   Hobby Lobby Stores, Inc., No. 2:17-cv-01131-JFW-SK,

     2017 WL 2957736 (C.D. Cal. June           15&   2017) (Walter& J.) (denying a motion to dismiss sought

     against ADA and California's Unruh Civil Rights Act claims) ("[T]his is a relatively
     straightforward claim that Hobby Lobby failed to provide disabled individuals full and equal

     enjoyment of goods and      services...        by not maintaining a fully accessible website. There is

     nothing unique about this case, as federal courts have resolved effective communication claims
     under the ADA in a wide variety of contexts— including cases involving allegations of unequal
     access to goods, benefits and services provided through websitesy); Gi1                   v.   Winn-Dixie Stores,

10   Inc., No. 16-23020-Civ-Scola,    —   F. Supp. 3d        —,   2017 WL 2547242, at *7 (S.D. Fla. June 13,

     2017) (ftnding that the defendant., a large supermarlcet chain, had violated the plaintif1's rights
12   under the ADA by failing to maintain an accessible website after a non-jury trial); Frazier                        v.

13   Ameriserv Financial Bank, Nos. 2:16-cv-01898-AJS (Lead Case), 17cv0031 [ECF ¹107], slip
14   op. at 20 (W.D. Pa. Apr. 21, 2017) (denying a motion to dismiss an ADA claim alleging an
15   inaccessible commercial website); Frazier          v.   Churchill Downs Inc., Nos. 2:16-cv-01898-AJS
16   (Lead Case), 2:16-cv-0007 (Member Case) [ECF ¹107] slip op. at 20 (W.D. Pa. Apr. 21, 2017)
17   (same); OmahaSteaks.corn, Inc.       v.    Access Now, Inc., et al., No. 8:17-cv-00060-LSC-CRZ
18   [ECF ¹9-1] (D. Neb. Apr. 17, 2017) (consent decree); Access Now, Inc., et al.                                      v.

19   Omahasteaks.corn, Inc., Nos. 2:16-cv-Q1898-AJS (Lead Case), 2:17-cv-00269-AJS (Member
20   Case) [ECF ¹99] (W.D. Pa. Apr. 11, 2017 (same); Gil                   v.   lFinn-Dixie Stores, Inc.,     —   F. Supp.

21   3d   —,   No. 16-23020-Civ-Scola, 2017 WL 2609330 (S.D. Fla. Mar. 15, 2017) (denying a
22   motion for judgment on the pleadings sought against an ADA claim alleging an inaccessible
23   commercial website); Nat'l Ass'n of the Deaf v. Harvard Univ., Case 3:15-cv-30023-MGM,
24   2016 WL 3561622, at *12-*20 (D. Mass. Feb. 9, 2Q16} (Robertson, Mag. J.) (recommending
25   the denial of a motion to dismiss or stay predicated on the primary jurisdiction doctrine),

     adopted in Nat'l Ass'n of the Deaf v, Harvard                Univ,&   Case 3:15-cv-30023-MGM, 2016 WL
27   6540446, at *1-*3 (D. Mass. Nov. 3, 2016) (Mastroianni, J.); Nat'1 Ass'n of the Deaf                               v.

28   Massachusetts Inst, of Tech., Case 3:15- cv-30024-MGM, 2016 WL 3561631, at                          ~1   (D. Mass.

                                                     COMPLAINT
                                                             10
Case 2:19-cv-08483-SVW-KS Document 1-1 Filed 10/01/19 Page 12 of 19 Page ID #:15


     Feb. 9, 2016) (Robertson, Mag. J.) (recommending the denial of a motion to dismiss or stay

     predicated on the primary jurisdiction doctrine), adopted in Nat'1 Ass'n of the Deaf                             v.


     Massachusetts Inst. of Tech., Case 3:15-cv-30024-MCJM, 2016 WL 6652471, at                         *1 (D. Mass.

     Nov. 4, 2016) (Mastroianni, J.): Edward Davis              v.   Orlando Wilshire Investments Ltd., et al.,

     No. 5:15-cv-01738-MWF-KK, slip op. at            1Q   [ECF ¹17] (C.D. Cal. Nov. 2, 2015) (Fitzgerald,

     J.) (denying motion to dismiss in a website accessibility ease) ("the Court concludes that the

     Complaint sufficiently alleges that the inaccessibility of the Website impedes the full and
     equal enjoyment of the Hotel."); Sipe     v.   Huntington National Bank, 15-CV-1083, Doc No. 21

     (W.D. Pa. Nov. 18, 2015) (denying motion to dismiss based on claims the DOJ had not yet
10   issued regulations governing website accessibility);            Nat   'l Fed'n   of the Blind v. Scribd, Inc.,   98

     F. Supp.3d 565, 576 (D. Vt. 2015) (denying a motion to dismiss an ADA claim against a

12   commercial website operator), James Patrick Brown                     v.   BPS Direct, LLC, et al., Case No.
13   LACV 14-04622 JAK (JEMx) slip op. at 4-7 [ECF ¹30] (C.D. Cal. Oct. 6, 2014) (Krondstadt,
14   J.) (denying the defendant's motion to dismiss while relying on the Target decision as
15   "persuasive", and holding "the Complaint does allege that Bass Pro Shops is a chain of brick-
16   and-mortar stores and that BassPro.corn is a website providing information about Bass Pro
17   Shops products, offers, and locations.... [and that] a nexus could be established here through
18   discovery."); Penney     v.   Kohl's Dep't Stores, Inc., et al., No. 8:14-cv-01100-CJC-DFM [ECF
19   ¹12] slip op. at   3   (C.D. Cal. Sept. 23, 2014) (Camey, .I.) (denying a motion to dismiss and
20   stating, "Thus, the Complaint states plausible facts that establish the requisite nexus between
21   the challenged service and the place of public accommodation."); National Ass 'n of the Deaf v.
22   Netflix, Inc., 869 F. Supp. 2d 196,     2QQ    (D. Mass. 2012) (excluding web-based services would

23   "run afoul of the purposes of the ADA and mould severely frustrate Congress's intent that

     individuals with disabilities fully enjoy the goods, services, privileges, and advantages
25   available indiscriminately to other members of the general public" ); id. at 200-01 (" [T]he
26   legislative history of the ADA makes clear that Congress intended the ADA to adapt to
27   changes in technology.") (quoting H.R. Rep. 101-485(II), at 108 (1990)) (" [T]he Committee
28   intends that the types of accommodation and services provided to individuals with disabilities,

                                                   COMPLAINT
                                                           11
Case 2:19-cv-08483-SVW-KS Document 1-1 Filed 10/01/19 Page 13 of 19 Page ID #:16


     under all of the titles of this bill, should keep pace with the rapidly changing technology of the
     times."); Shields    v.    Walt Disney Parks and Resorts US, Inc., 279 F.R.D. 529, 559 (C.D. Cal.

     2011) (rejecting as "unpersuasive" Disney's argument that "there is no accepted accessibility
     standard" and the argument that the DOJ has yet to determine what standards to apply to

     websites and stating, "The lack of a widely accepted standard for website accessibility does

     not preclude injunctive relief that would improve access to Defendants'ebsites by the
     visually-impaired.");       Nat 'I   Federation of the Blind v. Target Corp., 452 F. Supp. 2d 946, 953
     (N.D. Cal. 2006) ("To limit the ADA to discrimination in the provision of services occurring

     on the premises of a public accommodation would contradict the plain language of the
10   statute."); id, at 953-54 ("consistent with the plain language of the statute, no court has held
     that under the nexus theory a plaintiff has a cognizable claim only if the challenged service
12   prevents physical access to a public accommodation. Further, it is clear that the purpose of the
13   statute is broader than mere physical access—seeking to bar actions or omissions which impair
14   a disabled person's "full enjoyment" of services or goods of a covered accommodation. 42
15   U.S.C.   Ij   12182(a). Indeed, the statute expressly states that the denial of equal "participation"
16   or the provision of "separate benefit[s]" are actionable under Title III. See 42 U.S.C. )
17   12182(b)(1)(A).");        cf.   Hindel v. Httsted, No. 2017 WL 432839, at *7 (S.D. Ohio Feb. I, 2017)
18   (granting a permanent injunction against the Ohio Secretary of State based on the accessibility
19   of the state's website under Title II of the ADA and requiring accessibility); Hindel       v.   Husted.

20   No. 17-3207 (6th Cir., Nov. 13, 2017) (defendant bears the burden of production and
21   persuasion as to affirmative defenses such as fundamental alteration and subject matter of state
22   election laws do not relieve defendant of these burdens); Davis              v.   BMIIBNB Travelware

23   company No. CIVDS1504682 WL2935482 (Cal.Super. March 21, 2016) (granting motion for
24   summary judgment for plaintiff and ordering that defendant's website be made WCAG 2.0
25   compliant and awarding Unruh damages in favor of plaintiff}.
26            26.       Each of Defendant's violations of the ADA is likewise a violation of the
27   UCRA. Indeed, the UCRA provides that any violation of the ADA constitutes a violation of
28   the UCRA. Cal. Civ. Code             tj   51(f).

                                                        COAf PLAINT
                                                            12
Case 2:19-cv-08483-SVW-KS Document 1-1 Filed 10/01/19 Page 14 of 19 Page ID #:17


 I                                    FACTUAL BACKGROUND
             27.    Defendant offers its commercial Website to the public.

             28.    The Website offers features which should allow all consumers to access the

     goods and services offered in connection with its brick-and-mortar locations.
             29.    The Website provides consumers with access to an array of goods, services, and

     information related to Defendant's brick-and-mortar locations which include, but are not

     limited to, the following: product item descriptions and prices, gift items, account sign-up,
     online ordering, store location information, and many other benefits.
             30.    Based on information and belief, it is Defendant's policy and practice to deny

10   Plaintiff, along with other blind or visually-impaired users, access to Defendant's Website, and

     to therefore specifically deny the goods and services that are offered and integrated with
12   Defendant's brick-and-mortar locations and otherwise.
13           31.    Due to Defendant's failure and refusal to remove access barriers to its Website,
14   Plaintiff and visually-impaired persons have been and are still being denied equal access to
15   Defendant's brick-and-mortar locations and the numerous goods, services, privileges, and
16   benefits offered to the public through Defendant" s Website.
17           32.    Plaintiff cannot use a computer without the assistance of screen-reading
18   software.
19           33.     However, Plaintiff is a proficient user of the JAWS screen-reader and uses it to
20   access the Internet.
21           34.    Plaintiff has visited Defendant's Website on separate occasions using the
22   JAWS screen-reader.
23           35.    While attempting to navigate the Website, Plaintiff encountered multiple

     accessibility barriers for blind or visually-impaired people that include, but are not limited to:
25                      a.   The home page has graphics, links, and buttons that are not labeled or
26                           are incorrectly labeled, or lack alternative text ("Alt-text"). Alt-text is

27                           invisible code embedded beneath a graphical image on a website. Web
28                           accessibility requires that Alt-text be coded with each picture so that

                                               COMPLAINT
                                                      13
Case 2:19-cv-08483-SVW-KS Document 1-1 Filed 10/01/19 Page 15 of 19 Page ID #:18


                              screen-reading software can speak the Alt-text where a sighted user sees

                              pictures. Alt-text does not change the visual presentation, but instead a

                              text box shows when the cursor moves over the picture. The lack of
                              Alt-text on these graphics prevents screen-readers from accurately
                              vocalizing a description of the graphics.

                         b. Plaintiff encountered multiple unlabeled or mislabeled buttons and

                              links. Without descriptive alternate text, Plaintiffs, and other screen-

                              reader users, have no clue about the purpose or function of the button or

                              link;

10                       c. Plaintiff encountered multiple pages containing insufficient navigational

                              headings requiring Plaintiff to expend substantial additional time to
                              access information;
13                       d. Plaintiff was ututble to create an account because       of an inaccessible
14                            signup system;
15                       e.   Plaintiff was unable to customize a purchase because of an inaccessible
16                            checkout system.
17           36.     Due to the unlabeled buttons, lack of Alt-text, the structure of the headings and

 18   Website, cursor traps, and other barriers, Plaintiff was unable to fully and independently access
 19   the Website when visiting for the dual purpose of testing for compliance with the UCRA and
20    ADA and to browse the product options for a gift, create an account, sign up for notifications,
21    and find the nearest brick-and-mortar location.
22           37.     Since as early as September of 2019, and until the current date, during
23    Plaintiff's separate visits to the Website, Plaintiff encountered multiple access barriers which
24    denied Plaintiff full and equal access to the facilities, goods, and services offered to the public
25    and made available to the public on the Website.
26           38.     Due to the widespread access barriers Plaintiff encountered on the Website,
27    Plaintiff has been deterred, on a regular basis, from accessing the Website. Similarly, the
      access barriers Plaintiff encountered on the Website have deterred Plaintiff from visiting

                                                 COMPI.AINT
                                                        14
Case 2:19-cv-08483-SVW-KS Document 1-1 Filed 10/01/19 Page 16 of 19 Page ID #:19


     Defendant's brick-and-mortar locations.
            39.     If the Website were equally accessible to all, Plaintiff could independently
     navigate the Website as sighted individuals do.
            40.     Having attempted to use the Website, Plaintiff has actual knowledge of the
     access barriers that make these services inaccessible and independently unusable by blind and

     visually-impaired people.
            41.     There are readily available, well established guidelines, available to Defendant

     on the Internet, for designing, constructing, and maintaining websites to be accessible to blind

     and visually-impaired persons. Other large business entities have used these guidelines, or

10   have otherwise been able, to make their websites accessible, including but not limited to:

     adding Alt-text to graphics and ensuring that all functions can be performed using a keyboard.

     In addition, incorporating these basic changes and adding certain elements to Defendant's

13   Website would not fundamentally alter the nature of Defendant's business nor would it result
14   in an undue burden to Defendant. Because maintaining and providing a website where all

15   functions can be performed using a keyboard would provide full, independent, and equal
16   access to all consumers to the Website, Plaintiff alleges that Defendant has engaged in acts of

17   discrimination including, but not limited to the following policies or practices:
18                      a. Construction and maintenance of a website that is inaccessible to

19                           visually-impaired individuals, including Plaintiff;
20                      b.   Failure to construct and maintain a website that is sufficiently intuitive

21                           so as to be equally accessible to visually-impaired individuals, including

22                           Plaintiff:, and,

23                      c.   Failure to take actions to correct these access barriers in the face of

                             substantial harm and discrimination to blind and visually-impaired
25                           consumers, such as Plaintiff, as a member of a protected class.
26          42.     Although Defendant may currently have centralized policies for maintenance
27   and operation of the Website, Defendant lacks a plan and policy reasonably calculated to make
28   its website fully and equally accessible to, and independently usable by, blind and other

                                                COMPLAINT
                                                       IS
Case 2:19-cv-08483-SVW-KS Document 1-1 Filed 10/01/19 Page 17 of 19 Page ID #:20


     visually-impaired consumers, including Plaintiff.
            43.     Without injunctive relief, Plaintiff and other visually-impaired consumers will
     continue to be unable to independently use Defendant's Website in violation of their rights.
 4                                         FIRST CAUSE OF ACTION
      VIOLATION OF THE UNRUH CIVIL RIGHTS ACT. CALIFORNIA CIVIL CODE                                        8

                                           51 er sea. ILINDTUSA.COM1

                                    (By Plaintiff Against All Defendants)
            44.     Plaintiff re-alleges and incorporates by reference all paragraphs alleged above
     and each and every other paragraph in this Complaint necessary or helpful to state this cause of
10   action as though fully set forth herein.

            45.     California Civil Code      1'1   51 et seq. guarantees equal access for people with

12   disabilities to the accommodations, advantages, facilities, privileges, and services of all
13   business establishments of any kind whatsoever. Defendant is systematically violating the

     UCRA, Civil Code     $ 51   et seq.
15          46.     Defendant's brick-and-mortar locations are "business establishments" within
16   the meaning of the Civil Code ) 51 er seq. Defendant generates revenue through its Website.
     Defendant's Website is a service provided by Defendant that is inaccessible to patrons who are
18   blind or visually-impaired like Plaintiff. This inaccessibility denies blind and visually-
19   impaired patrons full and equal access to the facilities, goods, and services that Defendant
20   makes available to the non-disabled public. Defendant is violating the UCRA, Civil Code              tj 51

21   et seq., by denying visually-impaired customers the goods and services provided on its

     Website. These violations are ongoing.
23          47.     Defendants'ctions constitute intentional discrimination against Plaintiff on the
24   basis of a disability, in violation of the UCRA, Civil Code        g 51 er   seq., because of the
25   following: Defendant has constructed a website that is inaccessible to Plaintiff; Defendant
26   maintains the Website in this inaccessible format; and, Defendant has failed to take action to
27   correct and remove these barriers even after being on notice of the discrimination that such
28   barriers cause to persons with Plaintiffs disability.

                                                     COMPLAINT
                                                            16
Case 2:19-cv-08483-SVW-KS Document 1-1 Filed 10/01/19 Page 18 of 19 Page ID #:21


             48.       Defendant is also violating the LCRA, Civil Code ( 51 et seq. because the

     conduct alleged herein violates various provisions of the Americans with Disabilities Act, 42
     U.S.C. ) 12181 er seq. as amended by the ADA Amendments Act of 2008 (P.L. 110-325), as

     set forth above. Section 51(fJ of the Civil Code provides that a violation of the right of any

     individual under the ADA also constitutes a violation of the UCRA.
             49.       The actions of Defendant violate UCRA, Civil Code       II   51   et seq., and Plaintiff
     is therefore entitled to injunctive relief remedying the discrimination. Plaintiff expressly limits

     the cost of injunctive relief sought to $ 50,000 or less.

             50.       Plaintiff is entitled to statutory minimum damages pursuant to Civil Code ) 52
10   for each and every offense; however, Plaintiff hereby expressly limits the amount of money

     such that the total amount Plaintiff seeks to for each and every offense shall not exceed
12   $ 24,999. 00.

13           51.       Plaintiff is also entitled to reasonable attorneys'ees and costs.
14                                                        PRAYER
15           WHEREFORE, Plaintiff prays for judgment against Defendant, as follows:
16                 l. A Declaratory Judgment that at the commencement of this action Defendant
17   owns, maintains, and/or operates its Website in a manner which discriminates against the
18   blind, fails to provide access to blind or visually-impaired individuals, and that Defendant took
19   no action that was reasonably calculated to ensure that its Website is fully accessible to, and

20   independently usable by blind and visually-impaired individuals in violation of California's
21   Unruh Act, California Civil Code      II   51   .er seq;
                                                     ,

22                 2. A preliminary and permanent injunction enjoining Defendant from further

23   violations of the UCRA, Civil Code ( 51 er seq. wdth respect to " lindtusa.corn."
24                 3. A preliminary and permanent injunction requiring Defendant to take the steps

25   necessary to make lindtusa.corn readily accessible to and usable by blind and visually-
26   impaired individuals but Plaintiff hereby expressly hmits the injunctive relief to require that
27   Defendant expend no more than $ 50,000 thereon;
28                 4. Plaintiff seeks no relief related to any architectural barriers to access in this


                                                         COMPLAINT
                                                            17
Case 2:19-cv-08483-SVW-KS Document 1-1 Filed 10/01/19 Page 19 of 19 Page ID #:22


      Complaint and expressly limits all claims to injunctive relief to modifications of Defendant's
      policies and procedures related to the %ebsite.
                 5.   An award of statutory minimmn statutory damages of not less than $ 4,000 per

      violation pursuant to   $   52(a) of the California Civil Code;

                 6. An additional award       of $ 4,000.00 as deterrence damages for each violation
      pursuant to Johnson v. Guedoir, 218 F. Supp. 3d 1096; 2016 U.S. Dist. LEXIS 150740 (USDC
 7    Cal, E.D. 2016);
                 7. For   attorneys'ees and expenses pursuant to all applicable laws including,
      without limitation, Civil Code ) 52(a);
10               8.   For pre-judgment interest to the extent permitted by law;

                 9. For costs of suit; and,

12                10. For such other and further relief as this Court deems just and proper.

13

14                                        DEMAND FOR JLRY TRIAL

15           Plaintiff hereby respectfully requests a trial by jury on all appropriate issues raised in
16    this Complaint.
17
      Dated: September 14, 2019                 MAliIMNC         %', APC
18




                                                                ~ r'e—
 19

20
                                                     Joseph Running     JrEsq.
                                                     Art
21

22

23



25

26



28

                                                   COMPLAINT
                                                           18
